Jonathan cS tloer Crossroad’ ower

. Dfo ney at Baw 50-02 Hew Gardens Koad, Suttle #31 6, Hew Gardens, NY. 11415
_ (218) 520-1010
of Counsel Fax No. (18) 575-9842
Stephen T. Fein fuanplata@ aol com
Senmifer Beinert

Paul C. Alerson
May 6, 2021

. Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY 18 CV5780

Dear Magistrate Judge Bloom:

I am responding to the letter submitted by defendants’
counsel seeking to adjourn the 5/19/21 conference.

Counsel did not contact this office before making that
application in violation of the Order issued by Your Honor on May 5,
2021.

The stay of further discovery has remained in effect since
October 29, 2020 (Docket#92) and it is respectfully requested that
the conference proceed so that the Court can determine some 6
months later whether it makes sense to keep that stay in effect.

JS/eb

 
